UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6517



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ORTEZ ANTOINNE PROPST,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CR-91-119, CA-01-60-3-2-MU)


Submitted:   June 12, 2003                 Decided:   June 18, 2003


Before WIDENER, LUTTIG, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ortez Antoinne Propst, Appellant Pro Se. Brian Lee Whisler, OFFICE
OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ortez Antoinne Propst seeks to appeal the district court’s

order denying his petition for writ of error coram nobis.    We have

reviewed the record and the district court’s opinion and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.   United States v. Propst, Nos. CR-91-119; CA-

01-60-3-2-MU (W.D.N.C. Mar. 18, 2003).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                            AFFIRMED




                                 2